MEMORANDUM OF DECISION.
Plaintiffs, the owners of land abutting a development proposed by defendant Kaspr-zak, Inc., appeal from a decision and order of the Superior Court (York County) following a Rule 80C review pursuant to 38 M.R. S.A. § 346(1) (1978). The Superior Court upheld the approval granted by the Board of Environmental Protection on Kasprzak’s application for a site location permit. Plaintiffs’ appeal is directed towards the sufficiency of the evidence to support the Board’s order. After reviewing the administrative record, we find that it “contains competent and substantial evidence which supports the result reached.” In re Maine Clean Fuels, Inc., 310 A.2d 736, 741 (Me. 1973).
The entry is:
Judgment affirmed.
All concurring.